DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The submission of a terminal disclaimer overcomes the obviousness-type double patenting rejection. Claims 1, 9 and 17 are independent claims. Regarding independent claim 1, the prior art of record does not teach the following limitation:  preempting an application thread executing application code for a first limited pause time to allow for garbage collection, wherein the limited pause time is not limited by at least the system and the application code; replicating live objects stored on a first semi-space to contiguous locations in a second semi-space following the first limited pause time; preempting an application thread executing the application code for a second limited pause time to allow for the garbage collection, wherein the second limited pause time is not restricted by at least the system and the application code; determining whether at least one of the live objects still requires replication during the second limited pause time; upon determining that the live objects have been replicated, overwriting references to the live objects stored on the first semi-space with new references to replica objects stored on the contiguous locations in the second semi-space; and wherein the garbage collection provides for interleaved and parallel execution of the application code.” The limitations of independent claims 9 and 17 parallel claim 1, therefore they are allowed for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRETA L ROBINSON/Primary Examiner, Art Unit 2169